DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Regarding claim 1,
The prior art of record does not disclose alone or in combination:
A diagnostic system of a vehicle comprising: a current command module configured to, based on a motor torque request, a motor speed, a direct current (DC) bus voltage, generate a d-axis current command for an electric motor and a q-axis current command for the electric motor a voltage command module configured to, based on the d-axis current command and the q-axis current command, generate a d-axis voltage command and a q-axis voltage command; a switching control module configured to control switching of an inverter module based on the d-axis voltage command and the q-axis voltage command, wherein the inverter module is configured to apply power to stator windings of the electric motor from the DC bus; and a fault module configured to compare the d-axis voltage command with a predetermined nominal d-axis voltage and to selectively indicate that the stator windings of the electric motor are degraded when the d-axis voltage command is less than the a predetermined nominal d-axis voltage of the electric motor.

Regarding claim 12,
The prior art of record does not disclose alone or in combination:
A diagnostic system comprising: a current command module configured to, based on a motor torque request, a motor speed, a direct current (DC) bus voltage, generate a d-axis current command for an electric motor and a q-axis current command for the electric motor; a voltage command module configured to, based on the d-axis current command and the q-axis current command, generate a d-axis voltage command and a q-axis voltage command; a switching control module configured to control switching of an inverter module based on the d-axis voltage command and the q-axis voltage command, wherein the inverter module is configured to apply power to stator windings of the electric motor from the DC bus; a state of health (SOH) module configured to, based on the d-axis voltage command, determine a SOH value corresponding to a SOH of the stator windings; and a fault module configured to selectively indicate that the stator windings of the electric motor are degraded based on the SOH value, to compare the d-axis voltage command with a predetermined nominal d-axis voltage and to selectively indicate that the stator windings of the electric motor are degraded when the d-axis voltage command is less than the predetermined nominal d-axis voltage of the electric motor.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 12, the prior art of record does not disclose alone or in combination:
based on the d-axis voltage command, determine a SOH value corresponding to a SOH of the stator windings; and a fault module configured to selectively indicate that the stator windings of the electric motor are degraded based on the SOH value, to compare the d-axis voltage command with a predetermined nominald-axis voltage and to selectively indicate that the stator windings of the electric motor are degraded when the d-axis voltage command is less than the predetermined nominal d-axis voltage of the electric motor.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846